 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN ANDRES,                              Case No. 1:19-cv-00744-DAD-JLT (PC)

12                       Plaintiff,              ORDER TO SHOW CAUSE WHY PLAINTIFF’S
                                                 MOTION TO PROCEED IN FORMA PAUPERIS
13            v.                                 SHOULD NOT BE DENIED

14    CARMONA, et al.,                           (Doc. 2)

15                       Defendants.             21-DAY DEADLINE

16

17          Plaintiff filed a motion to proceed in forma pauperis along with this civil rights action
18   pursuant to 42 U.S.C. ' 1983. However, it appears that it may be inappropriate to grant
19   Plaintiff’s motion because in his application, Plaintiff indicates that, when he filed this action, he
20   had $2,000.00 in cash or in a checking or savings account.
21          Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,
22   116 (9th Cir. 1965). While a party need not be completely destitute to proceed IFP, Adkins v. E.I.
23   DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “the same even-handed care must be
24   employed to assure that federal funds are not squandered to underwrite, at public expense, either

25   frivolous claims or the remonstrances of a suitor who is financially able, in whole or in material

26   part, to pull his own oar.” Doe v. Educ. Enrichment Sys., No. 15cv2628-MMA (MDD), 2015

27   U.S. Dist. LEXIS 173063, *2 (S.D. Cal. Dec. 30, 2015) (citing Temple v. Ellerthorpe, 586 F.

28   Supp. 848, 850 (D.R.I. 1984)). “[T]he court shall dismiss the case at any time if the court


                                                        1
 1   determines the allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A). It appears that

 2   Plaintiff had sufficient funds when he filed this action to be required to pay the filing fee in full to

 3   proceed.

 4            Accordingly, within 21 days, the Plaintiff SHALL show cause in writing why his motion

 5   to proceed in forma pauperis should not be denied and the plaintiff be required to pay the filing

 6   fee. Alternatively, Plaintiff may file a notice of voluntary dismissal.

 7            Failure to respond to this order will result in dismissal for failure to obey a court

 8   order.

 9
     IT IS SO ORDERED.
10

11      Dated:      June 6, 2019                                 /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                        2
